[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1563

                    GERALD M. BROWN, JR.,

                    Plaintiff, Appellant,

                              v.

 STATE OF RHODE ISLAND; ANTHONY CAPRARO,ESQ.; JEFFREY B. PINE;
    DAVID MORROWITZ, ESQ.; TERRANCE LIVINGSTON, ESQ.; STEVEN
NUGENT,
                      ESQ.; GEORGE A. VOSE,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]


                            Before

                      Selya, Circuit Judge,
                  Cyr, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



     Gerald M. Brown, Jr. on brief pro se.
     Sheldon Whitehouse, Attorney General, and Elisabeth A.
Wallace, Special Assistant Attorney General, on Memorandum in
Support of their Motion to Dismiss or to Summarily Affirm the
Judgment Below, for appellees.
                                   March 24, 2000


                  Per Curiam.      After the district court denied his

 petition for habeas corpus relief from his conviction, state

 prisoner          Brown   filed    a   complaint      attacking   the     same

 conviction by seeking damages, declaratory and injunctive

 relief against named defendants under 42 U.S.C. § 1983.

 Following a hearing on defendants' motion to dismiss, the

 magistrate recommended a dismissal and the district court

 agreed.          Plaintiff appeals.

                  Reviewing the dismissal de novo, we affirm.            Habeas

 corpus is the exclusive avenue of relief for a state prisoner

 seeking release from confinement, so plaintiff's claims for

 injunctive relief must be dismissed.                  Heck v. Humphrey, 512

 U.S. 477, 480 (1994) (explaining Preiser v. Rodriguez, 411

 U.S. 475 (1973)).            The claims for declaratory relief and

 damages also must be dismissed because the judgment plaintiff

 seeks       "would    necessarily       imply   the     invalidity   of    his

 conviction," and he has not demonstrated that the conviction

 has       been    invalidated     by   any   proper    state   authority    or

 tribunal, nor has he obtained a federal writ of habeas

 corpus.1         Heck, 512 U.S. at 487.


       1
     In a separate order issued today, this court also denies a
certificate of appealability to challenge the dismissal of
plaintiff's habeas petition.
           We need not reach the merits of the claims because

this suit is not cognizable in federal court.               White v.

Gittens, 121 F.3d 803, 805 (1st Cir. 1997).         The judgment is

affirmed   but   modified   to   reflect   that   the   dismissal   is

without prejudice.      Id. at 806.        Appellant's "motion to

produce" is denied.




                                 -3-